Name: Commission Implementing Decision (EU) 2019/601 of 11 April 2019 amending Annex I to Implementing Decision 2011/630/EU as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries or parts thereof authorised for the introduction into the Union of semen of domestic animals of the bovine species (notified under document C(2019) 2832) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: European construction;  Europe;  means of agricultural production;  tariff policy;  health;  trade;  agricultural activity;  agricultural policy
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/38 COMMISSION IMPLEMENTING DECISION (EU) 2019/601 of 11 April 2019 amending Annex I to Implementing Decision 2011/630/EU as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries or parts thereof authorised for the introduction into the Union of semen of domestic animals of the bovine species (notified under document C(2019) 2832) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular Article 8(1), the first subparagraph of Article 10(2), and Article 11(2) thereof. Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Commission Implementing Decision 2011/630/EU (3) sets out in its Annex I a list of third countries or parts thereof from which Member States are to authorise imports of semen of domestic animals of the bovine species. (3) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Implementing Decision 2011/630/EU for the introduction into the Union of consignments of semen of domestic animals of the bovine species from the withdrawal date by continuing to comply with Union legislation for an initial period of at least nine months. (4) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies, should be included in the list of third countries or parts thereof set out in Annex I to Implementing Decision 2011/630/EU authorised for the introduction into the Union of consignments of semen of domestic animals of the bovine species. (5) Annex I to Implementing Decision 2011/630/EU should therefore be amended accordingly. (6) This Decision should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed. HAS ADOPTED THIS DECISION: Article 1 Annex I to Implementing Decision 2011/630/EU is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 194, 22.7.1988, p. 10. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3) TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Implementing Decision 2011/630/EU of 20 September 2011 on imports into the Union of semen of domestic animals of the bovine species (OJ L 247, 24.9.2011, p. 32). ANNEX The table set out in Annex I to Implementing Decision 2011/630/EU is amended as follows: (a) the following lines are inserted after the entry for Chile: GB United Kingdom of Great Britain and Northern Ireland GG Guernsey (b) the following line is inserted after the entry for Iceland: JE Jersey